Title: Enclosure B: [Statement of the Treasury Draughts], 25 July 1792
From: Meyer, John
To: 



  [Philadelphia, July 25, 1792]

B
A Statement of the Treasury draughts on the Commissioners in Amsterdam which remained unpaid on the 1st of February 1792.


1791





Guilders


October
31
No
361
10,000     


Novr
2
No
386 a 391
 6 draughts
a 4000 each
24,000     


 “

No
410 a 411
 2 ditto
a 3000
6,000     


 “
5
No
425 & 426
 2 ditto
3,044.15   


 “
8
No
439
918.14. 8  


 “
10
No
442 a 450
 9 ditto
a 1000
9,000.    




No
454 a 459
 6 ditto
a 1000
6,000.    




No
460 a 467
 8 ditto
a 2000
16,000.    




No
469 a 480
12 ditto
a 2000
24,000.    




N
481 a 492
12 ditto
a 3000
36,000     





N
500
3,000     




N
514
1,000     




N
516
1,081. 5. 8




N
519 a 522
 4 ditto
a 5000
20,000.    




No
523
2,000     




N
526
4,000     




N
527
5,000     




N
537
  4,000     








175,044.15  



Treasury Department July 25th 1792
John Meyer
Pe Clk

